

112 HR 3156 IH: Responsible Implementation of Flood Insurance Reform Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3156IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Stockman introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reform the Biggert-Waters Flood Insurance Reform Act of 2012 to responsibly protect homeownership.1.Short titleThis Act may be cited as the Responsible Implementation of Flood Insurance Reform Act of 2013.2.Clarification on application of certain premium adjustments under the Biggert-Waters Flood Insurance Reform Act of 2012(a)ClarificationSection 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)) is amended—(1)by striking Notwithstanding and inserting (1) In general.—Notwithstanding; and(2)by adding at the end the following:(2)ApplicabilityThe requirements under paragraph (1) shall only apply with respect to any property located in an area—(A)that is participating in the national flood insurance program; and(B)for which the Administrator has published in the Federal Register projected base flood elevations and designations of areas having special flood hazards under section 1363(a) on or after December 31, 2013..(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916).3.Phase-in of actuarial rates for newly purchased homes(a)In generalSection 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)not subject to the phase-in requirement under paragraph (2), which are sold on or after the date of enactment of the Biggert-Waters Flood Insurance Reform Act of 2012, and notwithstanding the requirements of section 1307(g), shall be increased by 20 percent each year, beginning in the year after the first such sale, until the average risk premium rate for such properties is equal to the average of the risk premium rates for properties described in paragraph (1)..(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916).4.Local choice to protect homeownersThe National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) is amended by inserting after section 1308 the following:1308A.State and local government flexibility(a)In generalThe Administrator shall establish a means by which a State or local government may, on its own accord or in conjunction with other State or local governments, submit such payments to the Administrator as are necessary to fully cover the cost of any premium for any property within the jurisdiction of the State or local government.(b)Risk premium rateThe Administrator shall require that the amount of any payment from a State or local government under subsection (a) be consistent with sections 1307 and 1308..5.Mitigation assistance for homeownersSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:(f)Special provision relating to flood mitigation(1)DefinitionIn this subsection, the term eligible property means—(A)a property—(i)described in paragraph (1) or (2) of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g));(ii)for which a policy under the flood insurance program has lapsed in coverage, as a result of the deliberate choice of the holder of such policy, as described in paragraph (3) of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)); or(iii)with respect to which a prospective insured refuses to accept any offer for mitigation assistance by the Administrator of the Federal Emergency Management Agency (including an offer to relocate), as described in paragraph (4) of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)); and(B)a property for which the risk premium rate for flood insurance coverage under the National Flood Insurance Program increases under section 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)) on or after July 6, 2012.(2)Mitigation against future floodingIn providing hazard mitigation assistance under this section in connection with flooding, the Administrator of the Federal Emergency Management Agency shall ensure that not less than 25 percent of the estimated aggregate amount of such assistance provided to a grant recipient is used to elevate, acquire, or relocate eligible properties, to the extent that eligible properties exist within the jurisdiction of the grant recipient..6.Construction and restoration of flood protection systems(a)Adequate progress on construction of flood protection systemsSection 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is amended by inserting after the second sentence the following: Notwithstanding any other provision of law, in determining whether a community has made adequate progress on the construction, reconstruction, or improvement of a flood protection system, the Administrator shall not consider the level of Federal funding of or participation in the construction, reconstruction, or improvement..(b)Communities restoring disaccredited flood protection systemsSection 1307(f) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended in the first sentence by striking no longer does so. and inserting the following: no longer does so, and shall apply without regard to the level of Federal funding of or participation in the construction, reconstruction, or improvement of the flood protection system..7.Appropriate credit for flood control structuresSection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following:(k)Actual protection provided by levee systemsThe Administrator may not issue a flood insurance rate map or an update to a flood insurance rate map for an area unless—(1)the flood insurance rate map or update adequately reflects the protection provided by any levee system in the area against the base flood, regardless of the accreditation status of the levee system under section 65.10 of title 44, Code of Federal Regulations, or any successor thereto; or(2)the community in which any levee system in the area is located elects not to provide the data necessary for the Administrator to issue a flood insurance rate map or update that adequately reflects the protection provided by the levee system against the base flood..